Citation Nr: 0702396	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-12 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of an eye 
injury.

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from May 1965 to 
April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In June 2006, the veteran was afforded a 
hearing before the Board.

The Board finds that additional development is necessary 
concerning the issues of service connection for residuals of 
an eye injury and residuals of a head injury.  Under McLendon 
v. Nicholson, 20 Vet. App. 79, 81 (2006), VA must provide a 
medical examination when there is:  (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

The veteran currently complains of problems with his eyes and 
recurrent headaches.  He has received recent treatment for 
his eyes and has been diagnosed with, among other things, 
branch retinal vein occlusion.  Regarding his headaches, the 
veteran testified that he takes Tylenol to relieve the 
symptoms.  He contends that his current problems are the 
residuals of injuries that occurred while on active military 
service.

A review of the service medical records (SMRs) reflects 
treatment for eye problems in October 1966 and March 1967.  
The veteran had foreign bodies in his eye removed.  He stated 
that steel fragments were caught in his eyes.  The SMRs also 
reflect treatment for a head injury in January 1967.  The 
veteran stated that he was hit on the left side of the head 
by a flywheel.  Private medical records indicate treatment 
for the eyes and the head shortly after service.  He 
testified that he has been continually bothered by eye and 
head problems since his separation from service.  The Board 
points out that there are employment records associated with 
the claims file that indicate treatment for foreign bodies in 
the eyes on several occasions between 1970 and 1979.

The veteran is competent to provide testimony concerning 
factual matters of which he has first hand knowledge (i.e., 
experiencing injuries and symptoms such as eye problems and 
headaches).  He has not testified, as he would be medically 
incompetent to do so, about a diagnosis or the etiology of a 
disability underlying his eye and head problems.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005).

Given that there are treatment records and competent lay 
evidence that the veteran indeed injured his eyes and head in 
service, evidence of recurrent symptoms of an eye and head 
disability, lay testimony that the veteran has experienced 
symptoms since service, and insufficient competent medical 
evidence of record for the Board to make a decision on the 
claim, the Board finds that a medical examination and nexus 
opinion is warranted.  See McLendon, 20 Vet. App. at 81; 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

On remand, the RO should afford to the veteran VA 
ophthalmologic and neurologic examinations to determine the 
nature of any current eye and head disability.  The examiners 
are also requested to give an opinion as to whether such 
disability is attributable to the veteran's period of 
service.  (The veteran is advised that failing to report to 
this scheduled examination, without good cause, may result in 
a denial of the claim.  See 38 C.F.R. § 3.655(b) (2006).)

The Board notes that the veteran submitted additional private 
treatment records at his hearing.  In light of this remand, 
he should be asked to submit further pertinent treatment 
records in his possession that he has not already submitted.  
He should also be asked to identify any other current 
treatment providers or instances of treatment regarding his 
eyes or head since his last submission of evidence.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
remaining claim on appeal that is not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  After securing any additional 
records, the veteran should be scheduled 
for ophthalmologic and neurologic 
examinations.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner(s) designated to examine 
the veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examiner(s) should determine 
the current diagnosis of eye and head 
disability, if any; and if so, the 
etiology of such disability.  Based on a 
thorough review of the evidence of 
record, the examiner(s) should provide an 
opinion, with complete rationale, as to 
the medical probabilities that the 
veteran now has an eye or head disability 
that is related to his period of military 
service, such as the October 1966 or 
January 1967 incidents.  The examiner 
should also indicate whether any such 
disability is more likely than not of 
post-service onset.  (The 
ophthalmologist's review of the record 
should include the 1970-79 employment 
treatment records)  An opinion should be 
provided for each disability diagnosed.  
All opinions should be set forth in 
detail and explained in the context of 
the record.

After the requested development has been 
completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If a report 
is deficient in any manner, it should be 
returned to the examiner.  (The veteran 
should be advised that failure to appear 
for an examination as requested, and 
without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2006).)

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

